DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                        EMERSON D. WARE,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-1297



                         September 15, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Manatee County; Lon Arend, Judge.

Emerson D. Ware, pro se.


PER CURIAM.

     Affirmed.

NORTHCUTT, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.


Opinion subject to revision prior to official publication.